Upon reading the full and carefully prepared dissenting opinion by Mr. Justice SOMERVILLE, and in order that the case be further considered in the light of that opinion and in view of the importance of the principles involved, the case was restored to the rehearing docket ex mero motu. A careful study impresses us the opinion fails adequately to note the difference between the judgment here involved and one involving alleged transactions inter partes. When a stipulated or concocted claim is presented *Page 341 
in court involving alleged transactions between the parties, the defendant is at once put on notice of the fraud.
The case here is a law-made demand founded upon a humane policy — a demand in favor of a third person having no relation to the accident, but to the employee. Taking advantage of the law by simulating a relation peculiarly within the knowledge of the claimant with the purpose to cover up the facts and to establish the claim by perjury, despite due diligence of the other party to ascertain the facts, is the case before us. It is a concocted suit, a concocted judgment, a fraud upon the law itself. Equity is not more tolerant of one form of fraud than another, but for sound reasons takes no jurisdiction to vacate judgments at law except for fraud in procurement.
Such relief should not be limited in cases of this character to trickery after suit is brought, but should cover the whole matter of fraud in using the law, not procedure merely, but the law creating demands without regard to wrong on the part of the employer or employee, as an instrument of fraud. We repeat it is a fraud on the law itself, which should not be tolerated, if it is averred and proven the other party exercised due diligence to prevent such imposition. The entire history of equity jurisprudence is one of growth to meet conditions, as they arise, for the application of its principles of justice and equity.